internal_revenue_service cc psi 1-cor-121837-00 number info release date re ein nov uilc we are responding to your correspondence regarding and its request for late s_corporation relief the taxpayer is precluded from automatic relief under revproc_97_48 however if it meets the eligibility requirements for relief under revproc_98_55 an election may be submitted for consideration by the memphis service_center before date please keep this letter with your client’s tax records and provide a copy of it to the taxpayer we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures form_2553 and instructions revproc_98_55
